Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Element 20 in Figs. 1 and 2 are not identified in the specification. As best understood by the examiner, element 20 corresponds to “a post” as recited in para. [0023] of the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US 2016/0363617 (Anderson) in view of Fujii et al. US 2016/0313418 (Fujii).

Regarding claim 1, Anderson teaches a system for analyzing electromagnetic radiation (the measurement system of Fig. 4), comprising: 
an enclosure filled with gas containing atoms of a known type (vapor cell contains rubidium atoms; see Fig. 4; see para. [0046]); 
at least one light source emitting light capable of exciting the atoms of the known type in the gas (probe laser 43 and coupling laser 44 excite the atoms; see Fig. 4; see para. [0046]); 
a source of the electromagnetic radiation to be analyzed arranged such that the emitted electromagnetic radiation acts on the atoms of the known type in the gas (horn antenna 42 applies an RF field wherein the electric field is to be analyzed; see Figs. 3 and 4; see paras. [0046]-[0051]); and 
a sensor for capturing light emitted by and/or passed through the gas (photo diode detector 46; see Fig. 4; see para. [0046]), such that the light captured by the sensor reflects a response of the atoms of the known type in the gas on the light from the at least one light source and the electromagnetic radiation to be analyzed (the measured light reflects a response from the probe laser 43, coupling laser 44, and the source of electromagnetic radiation; see Fig. 3).
Anderson fails to teach wherein the system further comprises an electrical field source and/or magnetic field source configured to establish a predefined electrical field and/or magnetic field acting on the atoms of the known type in the gas, such that the light captured by the sensor reflects a response of the atoms of the known type in the gas on the electrical and/or magnetic field.
Fujii teaches wherein the system further comprises an electrical field source and/or magnetic field source configured to establish a predefined electrical field and/or magnetic field acting on the atoms of the known type in the gas, such that the light captured by the sensor reflects a response of the atoms of the known type in the gas on the electrical and/or magnetic field (a magnetic field generation unit 79 generates a magnetic field in which wherein the light captured reflects a response from the magnetic field; see para. [0138]).


Regarding claim 3, Anderson further teaches wherein the system comprises a controller configured to control the source of the electromagnetic radiation and the sensor such that the sensor captures the light emitted by and/or passed through the gas while electrical field and the electromagnetic radiation are applied to the gas (the measurement system 10 includes a data processor and software-implemented instructions to control and manage the overall operation of the measurement system; see paras. [0037], [0038], [0072]-[0077]).
Anderson fails to teach wherein the system comprises a controller configured to control the electrical field and/or magnetic field source.
Fujii teaches wherein the system comprises a controller configured to control the electrical field and/or magnetic field source (control unit 80 includes a magnetic field control unit 83 which controls the magnetic field generation unit 79; see Fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the system comprises a controller configured to control the electrical field and/or magnetic field source as taught in Fujii into Anderson in order to gain the advantage of controlling the output of the magnetic field generating unit.

Regarding claim 6, Anderson further teaches wherein the system comprises a spectrum analysis module configured to calculate a spectrum of the electromagnetic radiation on the basis of the sensor output (the spectrum is analyzed which would require a component equivalent to the spectrum analysis module in order to generate the spectrum; see Figs. 4-6).

Regarding claim 8, Anderson further teaches wherein the sensor is a photo diode (photodiode detector 46; see para. [0046], see Fig. 4).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US 2016/0363617 (Anderson) in view of Fujii et al. US 2016/0313418 (Fujii), and in further view of Young US 3,873,908.

Regarding claim 2, Anderson fails to teach wherein the gas is a mixture of the atoms of the known type and at least one additional type of atoms or molecules.
Young teaches wherein the gas is a mixture of the atoms of the known type and at least one additional type of atoms or molecules (absorption cells contain rubidium mixed with a buffer gas; see col. 2, line 56-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the gas is a mixture of the atoms of the known type and at least one additional type of atoms or molecules as taught in Fujii into Anderson in order to gain the advantage of reducing wall collisions, thereby providing long relaxation times and consequently narrow line width required for high sensitivity.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US 2016/0363617 (Anderson) in view of Fujii et al. US 2016/0313418 (Fujii), and in further view of Shaffer et al. US 10,509,065 (Shaffer).

Regarding claim 5, Anderson fails to teach wherein the electrical field source and/or the magnetic field source are configured or controlled such that the respective field has varying field strength in the enclosed gas volume.
Shah teaches wherein the electrical field source and/or the magnetic field source are configured or controlled such that the respective field has varying field strength in the enclosed gas volume (the reference electromagnetic radiation 118 may have a spatially-dependent amplitude and define respective two dimensional images of amplitude; see col. 5, lines 61-col. 6, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the electrical field source and/or the magnetic field source are configured or controlled such that the respective field has varying field strength in the enclosed gas volume as taught in Shaffer into Anderson in order to gain the advantage of obtaining spatially-dependent images over the size of the vapor cell.


Regarding claim 7, Anderson fails to teach wherein the sensor is a camera producing an at least two-dimensional image of the light emitted by and/or passed through the gas.
Shaffer teaches wherein the sensor is a camera producing an at least two-dimensional image of the light emitted by and/or passed through the gas (optical imaging system 120 is equivalent to a camera and produces a two-dimensional image; see col. 5, lines 43-67).
.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, Anderson fails to teach wherein the controller is configured to adjust the strength of the electrical field. The examiner relies on teachings of a magnetic field source for the limitations of “an electrical field source and/or magnetic field source” for parent claims 1 and 3. While the mere act of adjusting an electric field would be obvious, the examiner is unable to find a reference teaching an electric field source as taught in the parent claims 1 and 3 of claim 4. Thus the examiner is unable to conceive of a motivation for adjusting a magnetic field source as recited in claim 4. Therefore, the examiner would allow the claims if rewritten to require an electric field source rather than the mere optional limitation of “an electrical field source and/or magnetic field source” as currently written.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868